      Case 15-70051-grs        Doc 137    Filed 01/03/19 Entered 01/03/19 16:21:19           Desc Main
                                          Document     Page 1 of 1


                              UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF KENTUCKY
                                      PIKEVILLE DIVISION

       IN RE:

       ANTHONY A. DEGUZMAN                                         CASE NO. 15-70051
       DEBTOR                                                      CHAPTER 7


                             ORDER TO DEPOSIT FUNDS INTO REGISTRY


              WHEREAS, L. Craig Kendrick, Trustee in Bankruptcy, has moved for authorization to

       deposit unclaimed funds into the United States Treasury, the Court seeing no reason for delay,

       and in all ways sufficiently advised,

              IT IS HEREBY ORDERED AND ADJUDGED, that the Trustee is authorized to deposit

       $3,675.00, representing the full amount of unclaimed funds of the Estate, into the United States

       Treasury.


              Pursuant to Local Rule 9022-1(c), L. Craig Kendrick shall cause a copy of this
              Order to be serviced on each of the parties designated to receive this Order
              pursuant to Local Rule 9022-1(a) and shall file with the court of a certificate of
              service of the Order upon such parties within ten (10) days hereof.

       Office of the U.S. Trustee
       Ustpregion08.lx.ecf@usdoj.gov

       Anthony A. Deguzman
       309 Broadway Street
       Paintsville, KY 41240

       Roger Toyray Adams, Esq.
       Toyrayadamsbakruptcynotices@yahoo.com




__________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.



                                                      Signed By:
                                                      Gregory R. Schaaf
                                                      Bankruptcy Judge
                                                      Dated: Thursday, January 03, 2019
                                                      (grs)
